Citation Nr: 1733660	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in April 2016.  In its decision, the Board remanded the claim in order to associate outstanding service treatment records with the claims file.  As noted in detail below, those records are not available.  


FINDING OF FACT

The Veteran does not have a bilateral leg disability that is attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008). 

The Veteran has asserted that he has a bilateral leg disability resulting from a parachute jump accident in service.  He reported that he was transported to Womack Army Hospital to be treated for his injuries.  In June 2016, the RO attempted to obtain these treatment records from the hospital.  However, a July 2016 response from the hospital noted that these records were not located in the system or that no records were located for the Veteran.  The Veteran was informed of this in July 2016 correspondence.  Thus, with missing service treatment records, the Board acknowledges its heightened duty to consider carefully the benefit of the doubt.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends a bilateral leg disability stems from a parachute jump injury he sustained during service.

The Veteran received a knee and lower leg VA examination in August 2015.  The examination report noted a diagnosis of knee joint osteoarthritis, and therefore the Veteran has a present bilateral knee disability.  With regard to an in-service injury, the Veteran has reported, and he has submitted lay statements from friends, attesting to the fact that he was injured in a parachute jump accident in approximately April 1984 and transported to an Army Hospital for treatment.  As noted above, these treatment records could not be obtained.  Considering the Board's heightened duty to consider the benefit of the doubt in light of the Veteran's missing service treatment records for his bilateral leg injury, the Board concedes the Veteran's in-service injury.  Thus, the sole question is whether there is a causal connection between injuries to his legs during service and his knee osteoarthritis.

The Veteran's February 2011 claim sought service connection simply for "legs" and asserted the condition began in service.  A January 2011 statement from the Veteran's wife noted that the Veteran was in good health prior to service, but that he was injured in a night jump in 1984, and that after this injury his health began to deteriorate.  A statement from the Veteran's friend dated October 2010 also attests to the Veteran being injured during a parachute jump.

The Veteran received his first VA examination for his knees and lower legs in September 2015.  The examiner reviewed the claims file and noted the Veteran's complaint of knee or lower leg pain for many years.  The examiner noted that the Veteran stated that this pain began while he was on active duty and was aggravated by running, ruckmarching, and airborne operations.  The examiner also noted that the bilateral knee pain with weather changes was noted on the Veteran's medical examination at separation but that there was "no evidence" of follow-up after separation.  Indeed, the examiner noted that the Veteran had a normal examination and normal X-rays in 2010.  This examiner opined that the condition was less likely than not related to service.  The rationale was that there was "minimal age related degenerative changes" in the knees.  The examiner stated that while repetitive trauma associated with airborne landing, running, and ruckmarching have been associated with cartilage damage in the short term, and arthritic changes over time, it would be expected that any arthritis related to the Veteran's career in the airborne would have been present within 20 years of separation at the absolute latest.

The Veteran also received a VA examination for restless leg syndrome in August 2010.  This examiner reviewed the claims file and noted the Veteran's complaint of this condition for "many years," but that the Veteran could not identify the specific time of onset.  The examiner noted that the Veteran was never seen for this complaint during service, and that there was no evidence of treatment between 1989 and 2010 when it was formally diagnosed.  Ultimately, the examiner opined that the condition was less likely than not incurred in service.  The rationale was that there was no evidence of restless leg syndrome in the Veteran's service treatment records and that the Veteran was uncertain about its onset.  The condition was first reported in 2010, and this was more than 20 years after separation from active duty.  

Pursuant to the Board's April 2016 remand, another medical opinion was obtained in August 2016.  This examiner reviewed the claims file including a review of the lay statements submitted by the Veteran and his friends.  This examiner also opined that it was less likely than not that the Veteran's degenerative knee arthritis was associated or otherwise related to service, including from airborne jumps.  The examiner's rationale was that the Veteran showed an osteoarthritis that is common from usual wear and tear noted beginning in the middle adult years, and not related to trauma or overuse.  Indeed, the examiner noted the Veteran did not have osteoarthritis in 2010 as noted by normal X-rays at the time.  The initial findings of osteoarthritis were in 2015 when the Veteran was around age 54.  The examiner noted that osteoarthritis is seen following trauma and overuse in people diagnosed at a younger age.  

The Board finds that the Veteran has no bilateral leg disability that is causally related to service, and therefore service connection is not warranted.  As it must, the Board acknowledges its heightened duty to consider the benefit of the doubt when there are missing service records.  The Board has done so in conceding the Veteran's parachute injury.  Furthermore, the Board acknowledges the Veteran's lay assertion that his leg disability and pain are related to marching, parachute jumps, or the particular parachute jump for which he was hospitalized.  However, as a lay person, the Veteran is not competent to determine these activities were the etiology of his current disability.  He does not have the requisite medical training and expertise to do so.  On the contrary, the medical examiners have each had medical training, and have offered opinions based on a review of the claims file.  The examiners have acknowledged the Veteran's reports of his medical history and the lay statements submitted.  With regard to the Veteran's restless leg, the examiner's opinion was that this was not related to service due to its diagnosis being some 20 years later and no record of complaint during service.  With regard to the osteoarthritis in the Veteran's knees, both VA examiners addressing this disability have opined that the condition is more likely due to the natural aging process.  They have noted that the Veteran had no arthritis of the knees in 2010.  Indeed, the September 2015 examiner noted that the arthritis would have been expected to have been diagnosed much earlier, if its cause were injuries the Veteran sustained during service.  

The preponderance of the evidence is against the claim for service connection.  As such, the benefit of the doubt doctrine is not applicable.  For the above reasons, the Board finds that service connection for a bilateral leg disability is not warranted in this instance.  


ORDER

Service connection for a bilateral leg disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


